Citation Nr: 1549903	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  08-34 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for edema of the upper extremities, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to a rating higher than 40 percent for the diabetes mellitus.

3.  Entitlement to a rating higher than 20 percent for peripheral neuropathy of the right hand.

4.  Entitlement to a rating higher than 20 percent for peripheral neuropathy of the left hand.

5.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right foot, prior to April 14, 2015, and, thereafter a rating higher than 30 percent for left leg anterior crural nerve (femoral) paralysis. 

6.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left foot, prior to April 14, 2015, and, thereafter a rating higher than 30 percent for left leg anterior crural nerve (femoral) paralysis.
WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and R.E.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, in support of his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is of record.

The Board subsequently, in December 2014, dismissed and decided other claims the Veteran also had appealed, but instead remanded these remaining claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  That additional development included obtaining all outstanding medical treatment records, particularly from VA medical facilities that were expressly identified, and then having the Veteran undergo VA compensation examinations.  One of the reasons for having him examined was to reassess the severity of his diabetes and associated complications, including the sensory-motor peripheral neuropathy.  He had this additional examination on April 14, 2015.


In May 2015, after considering the results of that VA compensation examination, the Appeals Management Center (AMC) resultantly granted service connection for right and left leg anterior crural nerve (femoral) paralysis, awarding an initial 30 percent evaluation for each lower extremity effective April 14, 2015, so as of the date of that VA examination on remand.  In awarding this additional compensation, the AMC made clear that these additional ratings included the symptomatology previously rated as peripheral neuropathy of the right and left feet.  The Veteran has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 38, 39 (1993) (receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal unless the Veteran expresses satisfaction with the new rating).  Hence, these claims now concern whether he was entitled to a rating higher than 10 percent prior to April 14, 2015, when the disability was characterized as peripheral neuropathy, and whether he has been entitled to a rating higher than 30 percent since, now that it instead is characterized as anterior crural nerve (femoral) paralysis.


FINDINGS OF FACT

1.  There is no present diagnosis of edema involving the right upper extremity.

2.  The Veteran's left upper extremity lymphedema is not etiologically related to his service, including by way of a service-connected disability, especially his diabetes.

3.  His diabetes mellitus does not result in episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or twice monthly visits to a diabetic care provider. 

4.  The complications of his diabetes mellitus do not include liver or kidney impairment.  

5.  The peripheral neuropathy affecting his right hand owing to his diabetes causes no more than mild incomplete paralysis of the radial nerve, so not moderate or severe impairment or paralysis in comparison.


6.  The peripheral neuropathy affecting his left hand owing to his diabetes causes no more than moderate incomplete paralysis of the radial nerve, so not severe impairment or paralysis in comparison.

7.  Prior to April 14, 2015, the peripheral neuropathy affecting his feet (so right and left) owing to his diabetes caused no more than mild incomplete paralysis of the internal popliteal nerve (tibial), not moderate incomplete paralysis or worse symptoms or impairment of the sciatic, tibial, or femoral nerves in these lower extremities.

8.  Since April 14, 2015, the right and left leg sciatic nerve paralysis owing to his diabetes has caused no more than moderately-severe incomplete paralysis of the sciatic nerve, not severe incomplete paralysis or worse symptoms of this nerve of these lower extremities.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for edema of the upper extremities.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2. The criteria are not met for a rating higher than 40 percent for the Diabetes Mellitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

3.  The criteria are not met for ratings higher than 20 percent for the peripheral neuropathy of the right and left hands associated with the diabetes.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2015). 


4.  Prior to April 14, 2015, the criteria were not met for ratings higher than 10 percent for the peripheral neuropathy of the feet (right and left) associated with the diabetes.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8524, 8526 (2015).

5.  Since April 14, 2015, however, the criteria have been met for higher 40 percent ratings for the right and left leg sciatic nerve paralysis associated with the diabetes (which, as mentioned, was previously rated as bilateral lower extremity peripheral neuropathy).  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim upon receipt of a complete or substantially complete application.

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As for the claim for service connection for edema of the upper extremities, the Veteran was not provided a notice letter addressing the information and evidence not of record that is necessary to substantiate this claim specifically.  However, in March 2012, he was provided a notice letter in regards to his claim for service connection for edema of his lower extremities.  And in response to that notice letter he indicated his desire to add edema of his upper extremities to his claim (so, in effect, he amended it).  As the evidence necessary to substantiate each claim is essentially the same, VA has satisfied its notice obligation concerning this claim for upper extremity edema.  Moreover, he has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As for the claims for higher ratings for the disabilities already determined to be service connected in years past, so not concerning initial ratings, the VCAA requires that VA notify the claimant that to substantiate the claim he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect the worsening has on his employment.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1278 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular claimant's circumstances; that is, VA need not notify a claimant of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular claimant's daily life.  Vazquez-Flores, 580 F.3d at 1278.  The Veteran was provided this required notice in November 2006 and November 2007, so before initially adjudicating his respective increased-rating claims, therefore in the preferred sequence.

To satisfy the additional duty to assist the Veteran with his claims, VA must make reasonable efforts to assist him in obtaining evidence necessary to substantiate the claims, unless there is no reasonable possibility the assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  This includes assisting him in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having him reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); VAOPGCPREC 11-95 (April 7, 1995).  There is no requirement, however, to have him reexamined merely because of the passage of time since an otherwise adequate examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

This duty also has been met.  The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and post-service VA and non-VA treatment records have been obtained to the extent relevant to his claims.  Additionally, he was provided VA compensation examinations, which, besides the April 2010 examination, included consideration of his medical history and set forth findings enabling the Board to make a fully-informed decision on these claims.  The April 2010 VA examiner failed to review the Veteran's claims file, therefore, the resulting examination report is considered inadequate for rating purposes.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  But there is no indication there has been a material change in the severity of the Veteran's disabilities since the most recent examinations, which, conversely, were adequate for rating purposes.  See 38 C.F.R. § 3.327(a); VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted.

Consider also that, since the Board's December 2014 remand, more recent VA treatment records were obtained, the Veteran also was provided an opportunity to submit release forms allowing VA to obtain additional non-VA treatment records that are confidential, and as mentioned provided him a current VA compensation examination for medical opinions needed to assist in deciding his claims, both in terms of assessing the etiologies and severity of the disabilities at issue.  Therefore, there has been compliance with the Board's remand directives, certainly the acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial", rather than strict or exact, compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided regarding what further evidence he should submit to substantiate his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of these claims.

Analysis

In deciding these claims, the Board has reviewed all of the evidence in the claims file, which is now entirely electronic (so paperless), and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

I.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection generally, though not always, requires competent medical evidence relating the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Here, the Veteran contends that his upper extremity edema is caused or being aggravated by his service connection diabetes mellitus.  

Element (1) of service connection is not met in regards to the right upper extremity, however, as there is no present disability.  The May 2015 VA examiner determined "[t]here is NO right upper extremity edema or lymphedema at all."

"A veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the U.S. Court of Appeals for Veterans Claims (Court/CAVC) interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Indeed, there has not been this required indication of right upper extremity edema at any point since the filing of this claim, when then or thereabouts marks the starting point for determining whether there is the required proof of this alleged disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) ( clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Nevertheless, the May 2015 VA examination confirmed the existence of left upper extremity lymphedema.  Therefore, element (1) of service connection has been met in regards to the left upper extremity.  

However, element (2) is not met.  The Veteran's May 1969 discharge Report of Medical Examination reveals an entirely normal clinical evaluation.  There is no suggestion of chronic upper extremity edema or other condition that could lead to development of such a condition.  Most importantly, he himself has not alleged that his upper extremity edema is the result of an in-service incurrence or aggravation of a disease or an injury.  As noted, he contends instead that the condition is the secondary result of his service-connected diabetes mellitus, which developed after his service (though was causally related to his service by way of presumption).  As such, the Board concludes the evidence is against finding entitlement to service connection for the left upper extremity lymphedema based on direct incurrence of this condition in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Moreover, it is not a condition that alternatively may be presumed to have been incurred in service, if manifesting to a compensable degree (meaning to at least 
10-percent disabling) within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This also, in turn, precludes the Veteran from establishing entitlement to service connection for this condition by showing continuity of symptomatology since service under the provisions of § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning lastly to the Veteran's assertion that this condition is the result of his service-connected diabetes mellitus, i.e., an additional complication of it, the Board finds the evidence of record also is against such a finding.  The May 2015 VA examiner concluded the "left upper extremity lymphedema is entirely due to ORIF [open reduction internal fixation] for the fracturesd [sic] radial head and has no relationship to diabetes type 2 whether caused by or aggravated by diabetes type 2."  There is no other competent medical opinion refuting this conclusion on these determinative issues of causation and aggravation.

The Veteran submitted a medical journal article titled Pathophysiological aspects of edema formation in diabetic nephropathy by Eva Hommel, et. al.  But this article indicates that edema develops early in the course of diabetic nephropathy (kidney), not instead diabetic neuropathy (peripheral nerves).  Dorland's Illustrated Medical Dictionary at 1243, 1268 (32nd ed. 2012).  The May 2015 VA examiner reports that, besides kidney stones unrelated to diabetes, the Veteran has normal kidney function, specifically noting no diabetic nephropathy.  Moreover, the methodology section of the article indicates the study looked at only patients with Type I Diabetes (which is sometimes referred to as "juvenile" diabetes), not instead the Type II diabetes that the Veteran has (which, conversely, is often referred to as "adult-onset" diabetes).  The Board consequently views this as diminishing the probative value of the article since the Veteran suffers from a different variant of diabetes.  As well, the article does not directly address his condition or its etiology, therefore in no way contradicts the May 2015 VA examiner's conclusion that the Veteran's left upper extremity lymphedema is entirely due to ORIF, not diabetes.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature that does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  See also Mattern v. West, 12 Vet. App. 222, 228 (1999) (a medical article or treatise "can provide important support when combined with an opinion of a medical professional").  See, too, Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from a scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

While the Veteran contends there is a relationship between his upper extremity edema and diabetes mellitus, he has not demonstrated any specialized medical knowledge or expertise to indicate he is capable of rendering a competent medical opinion on this issue.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to this specific issue, the relationship between the diagnosed left upper extremity lymphedema and service-connected diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, service connection on a secondary basis also is not warranted.

In summation, service connection is not warranted for edema of the right upper extremity as there is no present diagnosis of such a condition.  There is a diagnosis of left upper extremity lymphedema; but that notwithstanding, the Veteran has not contended, and the evidence is against finding, it is directly related to his service.  Furthermore, the competent medical evidence of record is against finding that it is proximately due to, the result of, or aggravated by service-connected diabetes, so not secondary to it.  Therefore, the evidence is against finding entitlement to service connection for edema of the upper extremities on all potential theories.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This still may require a "staging" of the rating, however, if there have been changes in the severity of the disability warranting different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is on the state of the disability since the year immediately preceding the receipt of the claim for a higher rating for the disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A.  Diabetes Mellitus

The Veteran's Type II Diabetes Mellitus is currently evaluated as 40-percent disabling under DC 7913.  Under this DC, diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40-percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 
60-percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 
100-percent disabling.  38 C.F.R. § 4.119, DC 7913.

As defined in DC 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id.  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

Turning to the evidence of record, during a November 2007 VA examination, the examiner indicated there had been no problems with high or low blood sugar as concerning the Veteran requiring hospital treatment.  On average, he saw the doctor twice per month for his diabetes, including avoiding running or brisk walking because of the risk of falling.  The Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.  A history of progressive weight gain following the start of insulin injections, frequent urination, urine leakage requiring a pad two times per day, eyes that are quick to tire, dry feet, scaly skin, and heart problems were reported.  However, there were no objective findings of eye, heart, skin, or renal problems associated with diabetes mellitus.  The Veteran had essential hypertension that was noted to not be a complication of his diabetes.

During a subsequent July 2011 VA examination, the examiner stated there had been no problems with high or low blood sugar requiring hospital treatment.  He also reported no eye problems, skin problems, heart problems, or gastrointestinal problems.  He did report urinary incontinence with no pads needed.  Though at one point in the examination report it was indicated that no weight loss or gain loss had occurred, later it was reported that the Veteran's weight had increased by 20 percent since his last examination.  Nevertheless, the VA examiner did not attribute this increase to the diabetes.  The effect of the diabetes on the Veteran's daily activity was that he could not perform prolonged strenuous activities.  His diabetes mellitus required insulin but not restricted diet, although it resulted in some restriction of activities.

In November 2011 the Veteran testified that he took 206 units of insulin a day through five injections.  He also noted that his doctor had told him to avoid strenuous activity.  

Following an even more recent September 2013 VA examination, the examiner reported that the Veteran was prescribed an oral hypoglycemic agent and more than one injection of insulin a day.  It was indicated he visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reaction less than two times a month.  At the time of examination there had been no hospitalization over the past 12 months because of episodes of ketoacidosis or hypoglycemic reactions.  Further, there had been no loss of strength or weight attributable to the diabetes mellitus.  The examiner indicated that regulation of activities was not required to manage the Veteran's diabetes mellitus.  

Most recently, the Veteran was provided a VA examination in April 2015.  This most recent VA examiner indicated the Veteran's diabetes mellitus was managed by restricted diet, prescribed oral hypoglycemic agent, and more than one injection of insulin per day.  No regulation of activities was required, however.  The Veteran reportedly visited his diabetic care provider for episodes of hypoglycemia less than two times per month.  There had been no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization in the 12 months preceding examination.  There was no loss of strength or weight attributable to the diabetes mellitus, although it impacts the Veteran's ability to work because he has to check his blood sugar five times a day and inject insulin a similar number of times.  


The Board also has reviewed the Veteran's VA treatment records, non-VA treatment records, and those submitted by SSA.  To the extent these records discuss treatment of his diabetes mellitus, they do not reveal a disability picture that is substantially different than that shown by the reports of the VA examinations and the Veteran's hearing testimony.

So when considering the totality of this evidence, the Board concludes that a rating higher than 40 percent is not warranted according to DC 7913.  In order to be entitled to the next higher evaluation of 60 percent, the evidence must, among other things, show the Veteran's diabetes causes episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider.  38 C.F.R. § 4.119, DC 7913.  For an even higher evaluation of 100 percent, the evidence must show such episodes or reactions result in even more hospitalizations or visits to a diabetic care provider.  Id.  The VA examinations of record have rather consistently noted, and treatment records corroborate, that there have been no episodes of ketoacidosis or hypoglycemic reactions resulting in hospitalizations.  Furthermore, while the Veteran does visit a diabetic care provider regularly, the examinations and records show this is for routine management of his diabetes and not in response to episodes of ketoacidosis or hypoglycemic reactions.  In DC 7913, the use of the word "with" makes clear that, in addition to other symptoms, there must be episodes of ketoacidosis or hypoglycemic reactions requiring a certain amount of hospitalizations or visits to a diabetic care provider for a rating exceeding 40 percent to be warranted.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding instead that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed for the higher rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

As such, in this case the threshold issue is whether such episodes or reactions occurred warranting the necessary number of hospitalizations or visits to a diabetic care provider.  As discussed, the evidence of record is against such a finding.  Thus, a rating exceeding the 40 percent currently assigned for the Veteran's diabetes mellitus is unwarranted.  

The Board also has considered whether ratings are warranted for other complications of the diabetes mellitus.  Consider first, however, that the Veteran is already service connected for peripheral neuropathy of his hands and feet as a complication of the diabetes mellitus.  The ratings for those conditions are discussed in parts B and C infra.  He is also rated for impotence associated with the diabetes mellitus and, indeed, as the Board previously has explained, additionally receives Special Monthly Compensation (SMC) for loss of use of a creative organ.  The Board resultantly already has denied an increased rating for that condition in its prior December 2014 decision.  Aside from these complications, the Veteran has asserted that his diabetes mellitus results in liver and kidney impairment.  November 2014 Board Hearing Trans. p. 18-20.  However, the May 2015 VA examiner concluded the Veteran "has no liver condition at all.  This veteran's bilateral small kidney stones are not related to diabetes type 2 in any way.  He has no diabetic nephropathy and has totally normal kidney function.  The diabetes type 2 has not and cannot aggravate these tiny singular kidney stones.  There is no relationship to diabetes type 2."  It was suggested at the Board hearing that a review of the VA treatment records would reveal an opinion indicating that liver or kidney problems were the result of the diabetes, but such a review has not turned up the reported evidence.  

The Veteran has not demonstrated any specialized medical knowledge or expertise suggesting he is capable of rendering a competent medical opinion on this issue.  The relationship between a liver or kidney condition and his service-connected diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the only competent medical opinion of record weighs against a finding that a separate rating is warranted for a liver or kidney condition as a result of being a complication of his diabetes mellitus.

B.  Peripheral Neuropathy - Hands

The peripheral neuropathy of the Veteran's left and right hands, associated with the Type II Diabetes Mellitus, is rated as 20-percent disabling for each hand under 38 C.F.R. § 4.124a, DC 8514, for what amounts to paralysis of the radial nerve.  Given the anatomical location and neurological function affected by the symptomatology of this disability, this code is the most appropriate for evaluation.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Under 38 C.F.R. § 4.124a, DC 8514, mild, moderate or severe incomplete paralysis warrants a rating of 20, 30, and 50 percent for the major arm, or 20, 20, and 40 percent for the minor arm, respectively.  A 70 or 60 percent disability rating is warranted for complete paralysis of the major or minor extremity, respectively, which is manifested by drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; inability to extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, and the loss of synergic motion of extensors that seriously impairs the hand grip.  Total paralysis of the triceps occurs only as the greatest rarity.  38 C.F.R. § 4.124a, DC 8514 (2015). 

A VA examination in December 2006 noted the Veteran complained of numbness and tingling of his ring and little fingers.  He had tingling in the rest of his hands down to his wrists.  He also reported bilateral hand pain and weakness of grip.  On examination, the examiner observed the Veteran was right-handed.  Neurological examination of the upper extremities showed motor function within normal limits. Sensory function was abnormal, with mild decrease in sharp discrimination bilaterally, more so on the left.  Strength was within normal limits for the right and left hands.

On VA examination in November 2007, neurological examination of the upper extremities showed motor function and sensory function were normal.  Biceps and triceps jerks were 2+ bilaterally. 

On VA examination in October 2010, the Veteran reported tingling, numbness, and pain in the hands.  The examiner noted there was no generalized muscle weakness, muscle wasting, or muscle atrophy.  There was decreased gripping strength in the left hand, and 4/5 motor strength.  Right and left sensory function in the stocking glove distribution was decreased.  Reflexes showed biceps jerk, triceps jerk; brachioradialis and finger jerks were all 2+ bilaterally.  The examiner noted that the decreased gripping strength in the left hand was secondary to left radial head replacement surgery in August 2009 following an injury.  The examiner stated that the Veteran had mild neuropathy involving the bilateral hands and fingers that was associated with his diabetes mellitus.

On VA examination in July 2011, the motor function of the upper extremities was within normal limits.  Sensory function was decreased in the stocking glove distribution bilaterally.  Reflexes showed biceps jerk, triceps jerk; brachioradialis and finger jerks were all 2+ bilaterally.  The examiner described neuralgia of the bilateral upper extremities, secondary to diabetes mellitus, and stated that his neurological condition did not affect his daily activity.

VA examination in October 2011 noted abnormal motor function with 4/5 left hand grip.  There was motor function dysfunction, with decreased motor use of the left arm and elbow secondary to problems post-surgery of left elbow.  Sensory examination was intact bilaterally.  Reflexes showed biceps jerk, triceps jerk; brachioradialis and finger jerks were all 2+ bilaterally.

In November 2011, the Veteran testified that his neuropathy caused numbness in his hands that comes and goes affecting grip strength and dexterity.  He also noted sensory loss in his hands.  

Following a September 2013 VA examination, the examiner reported abnormal muscles in the left elbow flexion and extension both 3/5 and abnormal deep tendon reflexes of the left bicep and tricep both +1. 

Most recently, the Veteran was provided a VA examination in April 2015.  The VA examiner reported mild intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the bilateral upper extremity.  Strength testing revealed abnormal left elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch, all reported as 3/5.  Deep tendon reflexes were abnormal on the left with findings of bicep and triceps +1 and brachioradialis 0.  There was decreased bilateral hand and finger light touch.  Also, the Veteran presented decreased bilateral upper extremity vibration sensation and absent cold sensation.  The VA examiner summed up the severity of the Veteran condition as mild incomplete paralysis of the right radial, median, and ulnar nerves and moderate incomplete paralysis of the left radial, median, and ulnar nerves.  

The Board also has reviewed the Veteran's VA treatment records, non-VA treatment records, and the records submitted by SSA.  To the extent these records discuss treatment of the peripheral neuropathy of his upper extremities, they do not reveal a disability picture that is substantially different than that shown by the VA examinations and his hearing testimony.

When considering this collective body of evidence, it does not show the Veteran's peripheral neuropathy, right (major) hand associated with diabetes mellitus, type II, manifests symptoms productive of moderate incomplete paralysis of the radial nerve.  Foremost, the October 2010 VA examiner described mild neuropathy due to diabetes mellitus and most recently the April 2015 VA examiner maintained that assessment noting mild incomplete paralysis of the right radial, median, and sciatic nerves.  The determination of what rating the Veteran's disability picture more nearly approximates is a factual determination to be made by the Board; nevertheless, the Board finds the assessment of medical professionals as to the severity of the condition to have substantial probative value.  Moreover, the Board acknowledges the examinations showed abnormal sensory function, strength, and reflexes with tingling, numbness, and pain.  However, none of these symptoms appear to the Board to be of a severity that would suggest the assessment that the condition is mild is incorrect.  Thus, the evidence as a whole does not demonstrate peripheral neuropathy of the hand that more nearly approximates moderate incomplete paralysis of the radial nerve.  38 C.F.R. § 4.124a, DC 8514.  

Also, the evidence does not show the Veteran's peripheral neuropathy, left (minor) hand associated with diabetes mellitus, type II, manifests symptoms productive of severe incomplete paralysis of the radial nerve.  Again, foremost, the October 2010 VA examiner described mild neuropathy due to diabetes mellitus and most recently the April 2015 VA examiner noted moderate incomplete paralysis of the right radial, median, and sciatic nerves.  However, as this hand is the non-dominant (i.e. minor) the disability picture must more nearly approximate severe incomplete paralysis for an increased rating to be warranted.  Id.  As noted the Board finds the medical examiner's assessment of the severity of the condition to be substantially probative.  These examiners have summarized the Veteran condition as being either mild or moderate.  Affording the Veteran the benefit of the doubt that his condition is moderate still does not result in an increased rating.  Id.  Moreover, the Board acknowledges the examinations showed abnormal sensory function, strength, and reflexes with tingling, numbness, and pain.  Further noting that the examinations show some of these symptoms are of greater severity on the left than on the right.  However, none of these symptoms appear to the Board to be of a severity that would suggest the assessment that the condition is at worst moderate is incorrect.  Thus, while the evidence as a whole does shows that the peripheral neuropathy is more severe on the left than on the right it does not demonstrate that it more nearly approximates severe incomplete paralysis of the radial nerve.  Id.  

In recognition of the April 2015 examiner's finding of incomplete paralysis of the median and ulnar nerves, the Board considered rating the Veteran's condition under DCs 8515 and 8516, respectively.  For the most part DC 8514, 8515, and 8516 provide the same ratings for similarly impairment of the respective nerve.  Where the DCs differ DC 8514 actually provides for higher ratings.  Therefore, rating the Veteran's condition under either DC 8515 or 8516 would not have resulted in an increased rating.

C.  Peripheral Neuropathy - Feet/Anterior Crural Nerve (Femoral) Paralysis

Prior to April 14, 2015, the Veteran's peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus, type II, are evaluated as 
10-percent disabling under 38 C.F.R. § 4.124a , DC 8524, paralysis of the internal popliteal nerve (tibial).  As of April 14, 2015, that rating is changed to right and left leg anterior crural nerve (femoral) paralysis, associated with diabetes mellitus, type II, evaluated as 30-percent disabling under 38 C.F.R. § 4.124a , DC 8526, paralysis of the anterior crural nerve (femoral).  Given the anatomical location and neurological function affected by the symptomatology of the two disabilities, the DC used prior to April 14, 2015 is the most appropriate for evaluation.  However, as will be discussed below, as of April 14, 2015 the Board finds that DC 8520 is a more appropriate DC than DC 8526. 

Pursuant to DC 8524, for impairment of the internal popliteal (tibial) nerve, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, and a 30 percent rating for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis, manifested by lost plantar flexion, frank adduction of the foot impossible, flexion and separation of the toes abolished, inability to move any muscle of the sole of the foot, and, in lesions of the nerve high in the popliteal fossa, lost plantar flexion of the foot.  38 C.F.R. § 4.124a, DC 8524 (2015). 

Pursuant to DC 8526, for impairment of the anterior crural (femoral) nerve, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, and a 30 percent rating for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis, manifested by paralysis of quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526 (2015). 


Also relevant is DC 8520 for impairment of the sciatic nerve, pursuant to which a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, and a 40 percent rating for moderately-severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis, manifested by a foot that dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or in rare cases lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

On VA examination in December 2006, the Veteran reported not having much feeling in his feet.  He described tingling and numbness of the feet.  He described bilateral foot pain.  Examination of the feet showed no tenderness, weakness, edema, atrophy, or disturbed circulation.  Motor function was abnormal with findings of mild decrease in strength at 3/5 bilaterally.  Sensory function was abnormal with findings of mild decrease in sharp discrimination bilaterally.  Knee and ankle jerks were 3+ bilaterally. 

On VA examination in November 2007, motor function of both feet was normal.  Sensory function was abnormal, with loss of vibration sensation below the knees bilaterally.  Knee jerk was 2+ bilaterally, and ankle jerk was 0 bilaterally. 

VA examination in October 2010 showed normal motor function of both lower extremities.  Sensory function for the stocking glove distribution was slightly decreased bilaterally.  Knee and ankle jerk were 2+ bilaterally.  The examiner stated that the Veteran had mild neuropathy involving the feet and toes, attributable to diabetes mellitus.

VA examination in July 2011 found normal motor function of both lower extremities.  Sensory function for the stocking glove distribution was slightly decreased bilaterally.  Knee and ankle jerk were 2+ bilaterally.  The examiner stated that the Veteran had mild neuropathy involving the feet and toes, attributable to diabetes mellitus.  The Veteran's neuropathy had no effect on his daily activities.

VA examination in October 2011 noted motor function within normal limits.  Sensory examination was intact bilaterally.   Knee and ankle jerk were 2+ bilaterally.   

In November 2011, the Veteran testified that his neuropathy causes numbness in his feet. 

Following a September 2013 VA examination, the examiner reported mild paresthesias and/or dysesthesias and numbness of the bilateral lower extremities.  It was also indicated that there was decreased light touch of the feet/toes bilaterally.  The VA examiner summed up the severity of the Veteran's condition noting mild incomplete paralysis of the sciatic nerve bilaterally.

Most recently, the Veteran was provided a VA examiner in April 2015.  The VA examiner reported severe paresthesias and/or dysesthesias and numbness of the bilateral lower extremities.  Deep tendon reflexes were abnormal bilaterally with findings of knees 1+ and ankles 0.  Light touch of the bilateral ankle/lower leg and foot/toes was absent.  Also, the Veteran presented decreased bilateral lower extremity position sense and absent vibration sense and cold sensation.  As a result of diabetic peripheral neuropathy the Veteran was reported to have venous stasis skin with bronzing and distal hair loss as well as thin shiny skin from the knees down.  The VA examiner summed up the severity of the Veteran condition as moderately-severe incomplete paralysis of the bilateral sciatic nerves and severe incomplete paralysis of the bilateral femoral nerve.  

The Board also has reviewed the Veteran's VA treatment records, non-VA treatment records, and the records submitted by SSA.  To the extent these records discuss treatment of the peripheral neuropathy of his lower extremities, they do not reveal a disability picture that is substantially different than that shown by the VA examinations and his hearing testimony.


The collective body of evidence does not show that, prior to April 14, 2015, an increased rating is warranted for the peripheral neuropathy of the Veteran's feet.  Foremost, the October 2010 and July 2011 VA examiners described mild neuropathy due to diabetes mellitus and the September 2013 VA examiner provided a similar assessment reporting mild incomplete paralysis of the sciatic nerves bilaterally.  The determination of what rating the Veteran's disability picture more nearly approximates is a factual determination to be made by the Board; nevertheless, the Board finds the assessment of the medical professionals as to the severity of the condition to have substantial probative value.  Each examiner did not explicitly comment on the severity of the Veteran's lower extremity neuropathy but the symptomology present by all the examinations prior to April 14, 2015 presents a similar disability picture.  Thus, prior to April 14, 2015 the evidence as a whole does not demonstrate peripheral neuropathy of the feet more nearly approximating moderate or greater incomplete or complete paralysis of the sciatic, tibial, or femoral nerves.  38 C.F.R. § 4.124a, DCs 8520, 8524, 8526.  

As of the April 14, 2015 VA examination, the Veteran's lower extremity nerve disability is shown to more nearly approximate a 40 percent rating for moderately-severe incomplete sciatic nerve paralysis of both legs.  In summing up the Veteran's disability the VA examiner indicated the severity of the Veteran's condition as moderately-severe incomplete paralysis of the bilateral sciatic nerves and severe incomplete paralysis of the bilateral femoral nerve.  The Board has noted that it finds such medical opinion substantially probative of the issue of the appropriate rating.  As of April 14, 2015, both the Veteran's right and left leg nerve disabilities have been rated as 30-percent disabling in recognition of the severe incomplete paralysis of the bilateral femoral nerve.  But in recognition that this same examination finds that he additionally has moderately-severe bilateral incomplete sciatic nerve paralysis, the Board finds that an even higher 40 percent rating is warranted for each leg pursuant to 38 C.F.R. § 4.124a, DC 8520.  A rating exceeding 40 percent is not warranted, however, as the examination revealed no evidence of severe incomplete sciatic nerve paralysis or complete paralysis.  


D.  Extra-schedular Consideration

In evaluating these increased-rating claims, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such exceptional disability pictures that the available schedular evaluations for these service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's Type II Diabetes Mellitus with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  That is, his restricted diet, insulin treatment, and restricted activities are expressly contemplated by the Rating Schedule.  These rating criteria also allow for higher ratings based on satisfaction of additional requirements, such as episodes of ketoacidosis or hypoglycemic episodes.  There is no indication his diabetes results in any additional symptoms that fall so far outside the purview of the Rating Schedule as to render its application inadequate.  

Furthermore, a comparison between the level of severity and symptomatology of the Veteran's service-connected diabetic complication of peripheral neuropathy with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology.  The peripheral neuropathy has been rated under DCs for impairment of the nerves in the respective extremities affected by the condition.  These DCs provide for ratings based on whether paralysis of the nerve is complete or incomplete with incomplete falling into categories ranging from mild to severe.  Such open-ended criteria allow the Board to consider the entirety of the disability's severity and symptomatology ensuring the adequacy of the rating criteria.

ORDER

Service connection for edema of the upper extremities is denied.

A rating higher than 40 percent for the diabetes mellitus is denied.

A rating higher than 20 percent for the peripheral neuropathy of the right hand, associated with the diabetes is denied.

A rating higher than 20 percent for the peripheral neuropathy of the left hand associated with the diabetes is denied.

Prior to April 14, 2015, a rating higher than 10 percent for the peripheral neuropathy of the right foot associated with the diabetes is denied.

Prior to April 14, 2015, a rating higher than 10 percent for the peripheral neuropathy of the left foot associated with the diabetes is denied.

However, as of April 14, 2014, a higher 40 percent rating is granted for the right leg sciatic nerve paralysis (previously rated as peripheral neuropathy of the right foot), associated with the diabetes mellitus, subject to the statutes and regulations governing the payment of VA compensation.

Also as of April 14, 2014, a higher rating of 40 percent is granted for the left leg sciatic nerve paralysis (previously rated as peripheral neuropathy of the left foot), associated with the diabetes mellitus, subject to the statutes and regulations governing the payment of VA compensation. 




____________________________________________
KIETH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


